Citation Nr: 1327829	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  12-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to May 1973.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran was scheduled for a video teleconference Board hearing at the RO in May 2013.  He failed to report for the scheduled hearing without explanation, so the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  In addition, in June 2012, the Veteran's representative reported that he had no additional evidence or argument, and requested that his claim be decided.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5 (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the record shows that the Veteran has been diagnosed with major depressive disorder.  In light of the Court's decision and evidence of record showing that the Veteran filed a claim of entitlement to service connection for PTSD, but has also been diagnosed with and treated for major depressive disorder, the Board will construe the Veteran's claim as one for service connection for a psychiatric disability, to include major depressive disorder and PTSD.

A review of the record shows that the Veteran was afforded a VA examination in May 2011.  At the time, he reported symptoms of low-grade depression since Vietnam that worsened in 2005.  He also reported experiencing PTSD symptoms since 2006 due to his service in Vietnam.  A review of the examination report shows that the VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria outlined in the DSM-IV for a diagnosis of PTSD.  Rather, the VA examiner reported that the Veteran's symptoms reflected a diagnosis of recurrent major depressive disorder.  However, the examiner did not address whether the Veteran's major depressive disorder was related to his active service.  For this reason, the Board finds that the May 2011 VA examination report is inadequate for adjudication purposes.  Therefore, the Board finds that the Veteran should be afforded another VA examination.

Additionally, treatment records pertaining to the Veteran's psychiatric disability should be obtained before a decision is rendered with respect to this issue.  At the time of his May 2011 VA examination, it was noted that the Veteran had been taking medication for depression for the past three years and that his primary care provider was at the Indian Clinic.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Indian Clinic, dated since January 2008.

2.  Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, to include PTSD, a major depressive disorder, etc.  

In regard to EACH diagnosed condition (to include any major depressive disorder), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.  

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

